--------------------------------------------------------------------------------

Exhibit 10.11
 
SECURED PROMISSORY NOTE
 
 

$50,000.00  Dated:  January 6, 2012

 
FOR VALUE RECEIVED, the undersigned, American Restaurant Concepts, Inc., a
Florida corporation (“Borrower”), promises to pay to the order of The Carl
Collins Trust (“Lender”), in immediately available funds at the address
specified for Lender in Section 7 of this Note, or at such other location as
Lender may designate in writing from time to time, the principal amount of Fifty
Thousand Dollars ($50,000) together with interest in the amount of Five Thousand
Dollars ($5,000) (collectively, the “Obligations”) in accordance with the
following terms:
 
1.           Terms of Repayment.  The principal amount of this Note shall be due
and payable within two (2) months of the date hereof (the “Maturity Date”) at
which time all unpaid interest that has accrued on this Note shall also be due
and payable.  Borrower shall have the right to prepay the principal amount of
this Note, in whole or in part, together with any accrued but unpaid interest
due on such principal amount at any time upon ten (10) days written notice to
Lender.
 
2.           Security Interest.  The Borrower hereby grants to Lender a security
interest in, and this Note shall be secured by, all royalties payable to
Borrower by its franchisees that accrued prior to December 2, 2011, but which
have not yet been paid by the franchisees to Borrower (the “Royalties”).  In
addition, Raymond H. Oliver (“Mr. Oliver”) hereby grants to Lender a security
interest in, and this Note shall be secured by, One Million (1,000,000) shares
of Borrower’s common stock, par value $0.01 per share (“Common Stock”),
currently owned by, and held in the name of, Mr. Oliver (the “Shares”; together
with the Royalties, the “Collateral”).
 
3.           Event of Default.  An “Event of Default” under this Note means the
occurrence of any of the following events (whether the reason for such event of
default shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body): (i) nonpayment of any
principal and interest by Borrower when and as due under the terms of this Note;
(ii) any other material breach by Borrower of the terms of this Note; (iii) the
institution of any proceedings by or against Borrower under any law relating to
bankruptcy, insolvency, reorganization or other form of debtor relief or
Borrower’s making an assignment for the benefit of creditors, or the appointment
of a receiver, trustee, conservator or other judicial representative for
Borrower or any of its respective properties; or (iv) an event of bankruptcy or
insolvency of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Remedies Upon Event of Default.  Lender shall provide written
notice to Borrower and Mr. Oliver upon the occurrence of an Event of Default
and, provided the Event of Default is not cured within ten (10) days, with
respect to any Event of Default based on non-payment of principal or interest,
or within thirty (30) days, with respect to any other Event of Default, of the
stated Event of Default, the Obligations shall accelerate and become immediately
due and payable.  Upon the occurrence of any Event of Default and at any time
thereafter, if an Event of Default shall then be continuing and any Obligations
then be outstanding and due and payable, Borrower shall, upon receipt of written
notice from Lender and subject to applicable law, transfer to Lender that amount
of Royalties collected by Borrower as of the Maturity Date as is sufficient to
pay the Obligations.  If such Royalties shall be insufficient to pay the
Obligations, Mr. Oliver shall, upon receipt of written notice provided by Lender
and subject to applicable law, transfer the Shares to Lender.  Lender shall
promptly dispose of that number of shares necessary to generate that amount of
proceeds necessary to pay the Obligations.  Any excess proceeds from such
disposition, and any Shares not sold by Lender, shall be promptly returned to
Mr. Oliver.  The Borrower shall remain liable for any deficiency if the proceeds
from any application, sale or other disposition of the Collateral are
insufficient to pay the Obligations secured hereby.
 
5.           Further Assurances.  Borrower and Mr. Oliver each agree that at any
time and from time to time, at the sole cost and expense of the Borrower and Mr.
Oliver, they will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable in
order to perfect and protect any security interest granted by the Borrower and
Mr. Oliver to Lender for the benefit of Lender under this Agreement or to enable
Lender to exercise and enforce its rights and remedies with respect to the
Collateral pledged under this Agreement.
 
6.           Restrictions on Transfer.  Lender, by acceptance hereof, agrees
that this Note is being acquired for investment and that Lender will not offer,
sell or otherwise dispose of this Note except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended (the “Securities
Act”), or applicable state and foreign securities laws.  In the event of any
proposed transfer of this Note, the Company may require, prior to issuance of a
new Note in the name of such other person, that it receive reasonable transfer
documentation, including legal opinions, that the issuance of the Note in such
other name does not and will not cause a violation of the Securities Act or any
applicable state or foreign securities laws.  Prior to due presentment for
transfer of this Note, the Company may treat the person in whose name this Note
is duly registered on the Company’s records as the owner hereof for the purpose
of receiving payment as herein provided and for all other purposes, whether or
not this Note be overdue, and the Company shall not be affected by notice to the
contrary.
 
7.           Notices.  All notices, advices and communications under this Note
shall be deemed to have been given: (i) in the case of personal delivery, on the
date of such delivery, (ii) in the case of mailing, on the third business day
following the date of such mailing, and (iii) if by facsimile or other method of
electronic delivery, upon receipt of electronic confirmation of delivery:
 
  If to Borrower:
 

 
American Restaurant Concepts, Inc.
  12763 Clear Springs Drive   Jacksonville, FL 32225   Attention:  Michael
Rosenberger

 
  If to Lender:
 

 
The Carl Collins Trust
              Attention:  Catherine and Carl Collins, Trustees



 
2

--------------------------------------------------------------------------------

 
 
  If to Mr. Oliver:
 

 
Raymond H. Oliver
  2670 Creekview Circle   Oviedo, FL  32765

 
Borrower, Lender and Mr. Oliver may from time to time change the address to
which notices to them are to be mailed hereunder by notice delivered in
accordance with the provisions of this Section 7.
 
8.           Entire Agreement. This Note contains the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereto,
and no party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Note.  Neither party relied upon any representation or warranty,
whether written or oral, made by the other party or any of its or his officers,
directors, employees, agents or representatives, in making its or his decision
to enter into this Note.
 
9.           Amendments.  Any term of this Note may be amended with the written
consent of Borrower, Lender and Mr. Oliver.  Any amendment effected in
accordance with this Section 9 shall be binding upon Lender, Mr. Oliver, each
future holder and Borrower.  No waivers of, or exceptions to, any term,
condition or provision of this Note, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
 
10.         Agreements of Borrower.  Borrower hereby: (i) waives demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notice,
filing of suit and diligence in collecting this Note, (ii) agrees to the release
of any party primarily or secondarily liable hereon, (iii) agrees that Lender
shall not be required to institute suit or exhaust its remedies hereon against
Borrower or others liable or to become liable hereon or to enforce its rights
against them, and (iv) consents to any extension or postponement of time of
payment of this Note and to any other indulgence with respect hereto without
notice thereof to any of them.
 
11.         Maximum Interest Rate.  Any interest rate provided for hereunder
that exceeds the maximum interest rate permitted by applicable law shall be
reduced to such maximum interest rate and any interest in excess of such maximum
rate paid to Lender shall be applied to reduce the principal balance of this
Note so that in no event shall Lender receive or be entitled to receive interest
in excess of the maximum amount permitted by applicable law.
 
12.         Successors and Assigns.  This Note shall bind Borrower and Mr.
Oliver, and their respective successors and assigns, and the benefits hereof
shall inure to the benefit of Lender and its successors and assigns.  All
references herein to “Borrower”, “Mr. Oliver” and “Lender” shall be deemed to
apply to Borrower, Mr. Oliver and Lender, respectively, and to their respective
successors and assigns.
 
13.         Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
14.         Counterparts. This Agreement may be executed in two or more
counterparts and delivered via facsimile or other electronic transmission, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
 
[Remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Note as of the date first
written above.
 

 
AMERICAN RESTAURANT CONCEPTS, INC.
     
By:
 /s/ Michael Rosenberger
   
Name: Michael Rosenberger
   
Title: President
     
THE CARL COLLINS TRUST
     
By:
 /s/ Carl L. Collins
   
Carl Collins
   
Trustee
     
By:
 /s/ Catherine Collins
   
Catherine Collins
   
Trustee
     
Raymond H. Oliver

 
 
5
 